Citation Nr: 1414825	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 10, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD), to include based on clear and unmistakable error (CUE) in an August 2004 rating decision.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.  


FINDINGS OF FACT

1.  The August 2004 rating decision which granted an earlier effective date of September 10, 2003, for the award of service connection for PTSD is not final and is construed as a partial grant of the Veteran's outstanding August 2004 NOD to the July 2004 rating on appeal.  

2.  PTSD was added to the rating schedule, effective April 11, 1980.  

3.  The Veteran is not shown to have met all eligibility criteria for service connection for PTSD from April 11, 1980 to September 10, 2003.  

4.  The Veteran's service-connected PTSD was first diagnosed on October 31, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for a valid claim of CUE in the August 2004 rating decision have not been met.  38 U.S.C.A. §§ 5112, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105, 20.1403 (2013).

2.  The criteria for an effective date prior to September 10, 2003, for the grant of service connection for PTSD have not been met.  38 C.F.R. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In August 2004, the Veteran filed a timely notice of disagreement (NOD) to the July 2004 rating decision that granted service connection for PTSD, and the July 2004 decision has not become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).  It is therefore proper for the Board to adjudicate his claim for an earlier effective date.  Id.  Although the Veteran has not been specifically notified of the requirements necessary to establish entitlement to an earlier effective date for the grant of service connection for PTSD, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As such, and as stated above, the appropriate notice has been given in this case.   

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in February 2004.  The letter advised the Veteran of what evidence was required to substantiate his claim for service connection, and of his and VA's respective duties for obtaining evidence.  Although the February 2004 VCAA notice letter did not contain the information regarding the assignment of ratings and effective dates required by Dingess v. Nicholson, 483 F.3d 1311 (2007), a follow-up letter with the necessary information was sent to the Veteran in June 2006.  

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim.  That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376.  

After providing the additional VCAA notice stated above, the RO readjudicated the Veteran's claim in an April 2011 SOC.  Any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency).  The Board finds that the duty to notify has therefore been met.  

The duty to assist provisions of the VCAA have been met.  The claims file contains the Veteran's service treatment records (STRs), post-service treatment records, and reports of VA examinations.  

As a matter of law, the VCAA is not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).
The Merits of the Claim

As a preliminary matter, in the May 2010 Appellate Brief Presentation, the Veteran's former representative asserted that there was CUE in the August 2004 rating decision that granted an earlier effective date of September 10, 2003, for the grant of service connection for PTSD.  The representative argued that the Veteran had not been afforded "all provisions of law applicable to his claim and that such constitutes clear and unmistakable error."  See the May 2010 Appellate Brief Presentation, p. 2.  

However, the August 2004 rating decision in which the RO granted an earlier effective date of September 10, 2003, for the award of service connection for PTSD was issued in response to the Veteran's August 2004 NOD to the July 2004 rating decision that initially granted service connection for PTSD with an effective date of December 31, 2003.  As noted in the Board's prior remand, that NOD was timely and is still outstanding as to the effective date issue in this case.  Thus, the August 2004 rating decision amounts to a partial grant on appeal and is not at this juncture a final decision.  See 38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.156 (2013).  

The Board notes further, that the Veteran's assertions voiced through his former representative fail to contain specific allegations of error in fact or law.  Instead, he argued that VA should have provided him with all the applicable provisions of the law.  Even if the August 2004 rating decision was deemed final, this argument does not allege CUE with the specificity required by 38 C.F.R. § 20.1404(a), (b).  The Veteran's former representative did not provide a clear explanation of what, if any, legal error or factual error was committed.  Furthermore, the Veteran was given an additional opportunity to provide argument in support of his CUE claim, and he failed to do so.  See the March 2011 letter.  Therefore, no further consideration will be afforded the Veteran's CUE claim.  

Turning to the Veteran's earlier effective date claim, in general, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

However, where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  

Under 38 C.F.R. § 3.114(a)(3), if a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.

PTSD was first recognized as a distinct disability by VA on April 11, 1980, see 45 Fed. Reg. 26,326 (1980), and this change constituted a "liberalizing VA issue."  See VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 (1997).  

In order to be entitled to retroactive benefits based on liberalizing legislation effective prior to the date of his claim, the evidence must show that the Veteran met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on the effective date of the liberalizing law or VA issue, which in this case is April 11, 1980.  The Veteran must also show that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a); VAOPGCPREC 26-97.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  
Except as discussed below, the Veteran does not assert, and there is no evidence to show, that he filed a claim for service connection for PTSD prior to September 10, 2003.  The Veteran argues, in essence, that his claim should be granted under 38 C.F.R. § 3.114(a)(3) because he has met all eligibility criteria for the liberalized benefit (i.e., for service connection for PTSD) since April 11, 1980.  See the February 2007 statement.  

Service treatment records show that beginning in March 1981, the Veteran visited sick call after being assaulted by another solider.  According to the sick call note, the Veteran received a blow to the back of his head while sleeping in a squad bay.  He was diagnosed with contusion of the posterior skull, given ice for his head, and placed on bed rest.  Shortly thereafter, the Veteran returned to sick call for evaluation of his speech deficiency.  At the evaluation, it was noted that the Veteran had extreme difficulty with stammering, excessive nail biting, and increased anxiety.  He was referred to mental health and was diagnosed with chronic immature personality disorder manifested by stammering.  Administrative discharge was recommended.  Upon discharge from service, psychiatric testing was normal as reflected on the May 1981 report of medical history.  

After discharge from service, post-service treatment records show that the Veteran began receiving generalized treatment at his local VA outpatient treatment facility in September 2003.  In October 2003, the Veteran underwent a VA psychiatric consultation.  He reported being hit in the head by a fellow solider in 1981 during service and was given a provisional diagnosis of PTSD.  In December 2003, the Veteran returned to his local VA facility for mental health follow-up medication evaluation, and it was indicated that he was receiving treatment for his prolonged PTSD.  

At a July 2004 VA examination, the Veteran reported the same in-service injury to his head, as well as being discharged early due to a personality disorder.  After eliciting a personal history from the Veteran and mental status testing, the VA examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 55.  

Lay statements from the Veteran's sister and girlfriend dated August 2005, attest to the Veteran's symptoms.  The sister stated that through the years, she has witnessed the Veteran experiencing panic attacks, being nervous and jumpy, and waking up several times a night.  Similarly, the Veteran's girlfriend reported that in the last five years the Veteran gets up approximately three to four times a night to check the other rooms in the house, has nightmares, constantly bites his nail, and always sits with his back to the wall.  She further added that he has had problems with coworkers and successfully maintaining a job.  

The Board finds that the evidence is insufficient to show that the Veteran met all eligibility criteria for service connection for PTSD as of April 11, 1980.  As stated above, the earliest diagnosis of PTSD is dated in October 2003.  There is no medical evidence showing that the Veteran met all eligibility criteria for service connection for PTSD on the effective date of the liberalizing law and that such eligibility existed continuously since that time.  The Board notes that the Veteran received a diagnosis of an immature personality disorder prior to September 2003; however, personality disorders are specifically not diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c).  Accordingly, the Veteran's in-service diagnosis of an immature personality disorder does not provide evidence that the Veteran had a diagnosis of PTSD prior to September 2003, and there is no probative opinion linking the previous personality disorder with the later diagnosed PTSD.  Therefore, while the Veteran may assert that he experienced symptomatology consistent with a diagnosis of PTSD well before he was officially diagnosed with PTSD, there is no probative evidence demonstrating that he, in fact, met the diagnostic criteria for PTSD as of April 11, 1980.  

The general default rule is that the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Here, the date of the original claim, September 10, 2003, provides the earliest effective date possible when considering the facts of the present case.  Therefore, the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for PTSD and the appeal is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for revision of the August 2004 rating decision on the grounds of CUE is denied.  

An effective date earlier than September 10, 2003, for the grant of service connection for PTSD is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


